Exhibit 10.15 REACHLOCAL, INC. Separation Agreement And General Release John Mazur (referred to as “ Executive ”), and ReachLocal, Inc. and ReachLocal Europe B.V., each on behalf of itself and its respective successors, subsidiaries, affiliates, and related companies (referred to collectively as the “Company”), enter into this Separation Agreement and General Release (this “ Agreement ”) effective as of this 6th day of December, 2013 (the “ Effective Date ”). Executive and the Company agree that as of the Effective Date, the terms and conditions of Executive’s employment with and service to the Company will be as set forth below: 1.Employment Period. From the date of this Agreement through January 14, 2014, Executive will continue his employment with the Company in his current position and at his current rate of pay. From January 15, 2014 through February 28, 2014, Executive shall serve as Senior Adviser, at his current rate of pay, whose primary responsibility shall be to work with Craig Harris (“Harris”) and the President to ensure a smooth transition of his responsibilities to Harris. Executive will be allowed reasonable time (when needed) to attend interviews for a new position and be available by phone vs. in the office for part of the month of February, provided that such time out of the office shall not exceed two weeks, in the aggregate. Executive’s employment with the Company will automatically and without further action terminate on February 28, 2014 (the “ Termination Date ”), and that certain offer letter between Executive and the Company, dated January 14, 2008 (the “ Original Offer Letter ”), as amended, and that certain secondment letter between Executive and the Company, dated January 1, 2012, and the Addendum thereto dated January 2012 (together, the “ Employment Letters ”) shall each terminate and shall be of no further force and effect, and neither the Company nor Executive shall have any further obligations thereto, except to the extent otherwise expressly provided herein. Effective as of the Termination Date, Executive shall resign from all positions with the Company and its subsidiaries and affiliates, including as an employee, officer and/or director. Executive will ensure that he will notify the Dutch tax authorities and immigration authorities about his return to the United States and shall deregister himself with the city hall in Amsterdam. 2.Consideration . Subject to and conditioned upon Executive’s execution and non-revocation of this Agreement in accordance with the terms hereof, continued compliance with the terms and conditions of this Agreement and the Confidentiality Agreement (as defined below) and timely execution and non-revocation, within thirty (30) days following the Termination Date, of a release of claims against the Company in the form attached hereto as Exhibit A (the “Release”): a.
